Title: From James Madison to James Monroe, [22 August 1814]
From: Madison, James
To: Monroe, James


        
          Dear Sir
          5 OC. A.M [22 August 1814]
        
        I recd yours of 11 P.M. about 20 minutes ago. You will hear from Genl. A. or myself by other express who will leave this about 9 or 10 OC. If the force of the Enemy be not greater than yet appears, & he be without Cavalry, it seems extraordinary that he shd. venture on an enterprize to this distance from his shipping. He may however count on the effect of boldness & celerity on his side, and the want of precaut[i]on on ours. He may be bound also to do something, & therefore to risk every thing. We know little of what is passing in the Potowmac. A company of regular recruits from Va. arrived here last evening. Nothing new from the North or from abroad. Yrs.
        
          J. M.
        
       